Citation Nr: 1401170	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  10-42 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES


1.  Entitlement to an increased rating, in excess of 30 percent, for pulmonary coccidioidomycosis.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for poor circulation for both feet.

4.  Entitlement to service connection for seizures.

5.  Entitlement to service connection for peripheral neuropathy of bilateral lower extremities.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to October 1986.

This appeal to the Board of Veterans' Appeals (Board) is from November 2006, December 2009 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In February 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The RO treated a February 2008 statement from the Veteran as a request to open a claim for PTSD.  The Board notes that the issue of entitlement to service connection for PTSD was denied in a March 2007 rating decision approximately eleven months prior, which was a continuation of the original denial in November 2006.  The Board finds that the February 2008 statement from the Veteran, in conjunction with statements from the Veteran regarding stressor information, essentially acted to continue the Veteran's original June 2006 claim for PTSD.  Therefore, the Board presently views the November 2006 rating decision as the action under review.  See 38 C.F.R. § 3.156(b) (2013).

A review of the Virtual VA paperless claims processing system did not reveal any additional documents pertinent to the present appeal.

The issues of entitlement to an increased rating, in excess of 30 percent, for pulmonary coccidioidomycosis and entitlement to service connection for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In February 2012, prior to the promulgation of a decision in the appeal, VA received written notification from the Veteran that he wished to withdraw his appeal for entitlement to service connection for poor circulation for both feet, entitlement to service connection for seizures and entitlement to service connection for peripheral neuropathy of bilateral lower extremities.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran are met; the Board has no further jurisdiction in the matters of entitlement to service connection for poor circulation for both feet, entitlement to service connection for seizures and entitlement to service connection for peripheral neuropathy of bilateral lower extremities.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.

The issues of entitlement to service connection for poor circulation for both feet, entitlement to service connection for seizures and entitlement to service connection for peripheral neuropathy of bilateral lower extremities were developed for appellate consideration.  In correspondence dated and received in February 2012, the Veteran indicated that he wished to withdraw his appeal as to entitlement to service connection for poor circulation for both feet, entitlement to service connection for seizures and entitlement to service connection for peripheral neuropathy of bilateral lower extremities; therefore, those issues are withdrawn, and there is no allegation of error of fact or law for appellate consideration on that claim.  38 C.F.R. § 20.204.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters.


ORDER

The appeal for entitlement to service connection for poor circulation for both feet, entitlement to service connection for seizures, and entitlement to service connection for peripheral neuropathy of bilateral lower extremities is dismissed.


REMAND

The Veteran stated at his February 2012 hearing that his pulmonary coccidioidomycosis is worse than it was at the time of the last VA examination in November 2009.  A remand for a new VA examination is required.  See VAOPGCPREC 11-95 (1995).

At the February 2012 hearing, the Veteran also provided additional information regarding his claimed stressor, including that during his time in San Salvador the events he witnessed caused him to fear hostile military terrorist activity.  A VA psychiatric examination by either a psychologist or a psychiatrist is required to determine if the Veteran's PTSD is caused by fear of hostile military activity.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action to determine whether the Veteran served/was stationed in San Salvador, El Salvador at any time during the period June to August 1984.  

2.  If and only if it is confirmed that the Veteran served/was stationed in San Salvador at any point between June to August 1984, schedule a VA psychiatric examination with either a psychologist or psychiatrist to determine the etiology of the Veteran's PTSD in conjunction with his claimed stressor. 

Although the examiner must review the claims folder and conduct all appropriate testing and clinical interviews, the examiner's attention is called to the following:

The Veteran's claimed stressor of witnessing dead bodies while traveling from the US Embassy to his hotel while stationed in San Salvador and hearing bombs of an unknown origin explode outside.  Documentation has been submitted which shows that martial law was in effect for violence during the Veteran's time in San Salvador.  The Veteran states that Salvadoran forces participated in large counter insurgency operations which included aerial bombing, military attacks and terrorization of civilians.  The Veteran claims that the atmosphere created a fear of hostile military activity.  

The examiner must provide an opinion as to whether the Veteran's PTSD is related to his claimed in-service fear of hostile military activity.  

3.  Schedule a VA compensation examination to ascertain the severity of the Veteran's service-connected pulmonary coccidioidomycosis.  The claims file, including a copy of this remand, must be made available to and reviewed by the examiner.

All indicated tests and studies should be accomplished, and clinical findings reported in detail.  The examiner must provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his pulmonary coccidioidomycosis.  The examiner must provide answers to the following questions:

(a)  Does the Veteran have chronic pulmonary mycosis with persistent fever, weight loss, night sweats, or massive hemoptysis?

(b)  Does the Veteran have chronic pulmonary mycosis requiring suppressive therapy with no more than minimal symptoms such as occasional minor hemoptysis or productive cough?  

(c)  Does the disability render the Veteran unable to secure or follow a substantially gainful occupation?

3.  After completion of the above, and any other development deemed necessary, review the expanded record and determine if the Veteran has submitted evidence sufficient to warrant entitlement to the benefits sought, including, with regard to the issue of pulmonary coccidioidomycosis, an evaluation of whether the Veteran should be considered for an extraschedular rating under 38 C.F.R. §§ 3.321(b)(1), 4.16(b) (2013).  If it is determined that the Veteran meets the requirements of an extraschedular rating, the case should be referred to the Director of Compensation Service, for the consideration of an extraschedular rating under 38 C.F.R. §§ 3.321(b)(1), 4.16(b) (2013).  Unless the benefits sought on appeal are granted, the Veteran and his representative, if any, should be furnished an appropriate supplemental statement of the case, to include information regarding why the Veteran failed to meet the requirements for an extraschedular evaluation, and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


